Citation Nr: 0730301	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable disability evaluation for 
hemorrhoids.

3.  Whether the veteran's income is excessive for the receipt 
of Department of Veterans Affairs (VA) non service-connected 
disability pension benefits for the year 2003.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2006, the veteran testified before the undersigned 
Acting Veterans law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.  
During the hearing, the veteran indicated that he wished to 
express disagreement with a September 2005 rating decision 
which denied entitlement to service connection for PTSD.  
That matter will be discussed in the remand portion of this 
decision.  

During the hearing, the veteran also indicated that he wished 
to file a service connection claim for a cervical spine 
disability with associated should and rib damage.  The 
veteran also noted that in April 2006, he filed service 
connection claims for a skin disability (fungus of the feet 
of the feet and legs), and diabetes mellitus, both secondary 
to Agent Orange exposure.  Those claims have not yet been 
adjudicated.  These matters are referred to the RO for the 
appropriate development.

The issues of entitlement to service connection for a back 
disability, and an increased rating claim for hemorrhoids are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's annualized countable income exceeded the 
maximum annual income for pension benefits for the year 2003.


CONCLUSION OF LAW

The veteran's family income is excessive and precludes him 
from receiving pension benefits.  38 U.S.C.A. §§ 1521, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in April 2003 and October 2003 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession to VA, informed him of 
the evidence required to substantiate his pension claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, evidence from the Social 
Security Administration (SSA), "Income-Net Worth and 
Employment Statement," statements from the veteran and his 
spouse, as well as VA and private medical evidence.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In March 2006, the veteran was advised as to how the RO 
determines disability ratings and effective dates, so there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2007) (harmless error).

Analysis - Pension

Non service-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  The amount of pension actually received is the 
difference between the recipient's countable income and the 
maximum annual rate permitted by VA given the recipient's 
circumstances.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.  

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In 2003, the maximum annual rate of improved pension for a 
veteran with two dependents was $15,998.00.  See VA Manual 
M21- 1, Part I, Appendix B (Change 46, September 25, 203); 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23. 

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

The term "veteran's annual income" for purposes of improved 
pension eligibility includes the veteran's annual income and 
the annual income of the veteran's dependent spouse.  38 
C.F.R. § 3.23(d)(4).  

The veteran's application for improved pension was received 
in March 2003.  The evidence reflects that the veteran has a 
dependent spouse and two dependent children.

In an Improved Pension Eligibility Verification Report (EVR) 
received in August 2003, the veteran reported that to date, 
his spouse had received $11,200 in gross wages from all 
employment, and that he was receiving $471 per month in SSA 
benefits.  Evidence of record reveals that the veteran had 
been in receipt of such benefits during the previous years, 
so the Board is left to assume that as of August 2003, had 
received $3,768, and by the end of the year $5,652.  In an 
income-net worth statement received that same day, he 
reported $545 in monthly SSA benefits.

In denying the claim for improved pension benefits in May 
2004, the RO noted that the veteran's spouse earned $15,000 
in annual income, and that the veteran received $6,792.  
Thus, the RO determined that the veteran's adjusted countable 
income for the year 2003 exceeded the maximum annual rate of 
improved pension for a veteran with a spouse and two 
dependent children.  

Based on the foregoing, and although the exact amount of 
income 2003 is not entirely clear, the Board finds that the 
veteran's annual family income nevertheless clearly exceeded 
the income limit established by the MAPR for 2003, and the 
veteran is therefore, ineligible for a non service-connected 
pension for that year due to excessive income for non 
service-connected pension purposes.

The Board sympathizes with the veteran's situation, however, 
the Board is bound by the laws and regulations governing VA 
benefits.  Pursuant to the governing legal authority, he does 
not meet the basic income eligibility requirement to 
establish entitlement to non service-connected pension 
benefits.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The veteran's income for the year 2003 is excessive for the 
receipt of VA non service-connected pension benefits.  The 
appeal is denied.


REMAND

The veteran seeks service connection for a low back 
disability.  He contends that he has had a chronic low back 
disability since his period of military service.  During his 
personal hearing, he attributed his current low back 
disability to an in-service injury sustained in August 1974, 
in which he sustained a cervical strain.  

The Board also observes that during service, in October 1972, 
the veteran was seen one occasion for low back pain; 
diagnosis was questionable spasm on the right side.  During 
the course of this appeal, the veteran has not been afforded 
a VA examination to determine whether his current low back 
disability is related to his period of service.  As such, 
this matter must be remanded for further development.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran also seeks a compensable evaluation for his 
service-connected hemorrhoids.  Review of the record reflects 
that the veteran has not been afforded a VA examination to 
determine the current nature and severity of his service-
connected hemorrhoids.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA's statutory duty to assist includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one).

Finally, as noted in the introduction, the veteran expressed 
disagreement with a September 2005 rating decision which 
denied entitlement to service connection for PTSD.  The RO 
has not issued the veteran a statement of the case (SOC) that 
addresses this issue, therefore a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2007), Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his low back disability.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims folder 
should be made available to and reviewed 
by the examiner.  

The examiner should diagnose any low back 
disability found to be present, and then 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any currently 
diagnosed low back disability is related 
to service.  The examiner should 
reconcile any opinion with the service 
medical records, to include October 1972 
treatment notes showing an impression of 
questionable low back muscle spasm, and a 
hospital report dated in August 1974 
reflecting a diagnosis of cervical 
strain.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his hemorrhoids.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims folder should be made 
available to and reviewed by the 
examiner.  

The examiner should specifically indicate 
whether the veteran's hemorrhoids are 
mild, moderate, or large; whether they 
are thrombotic; whether they are 
irreducible; whether there is excessive 
redundant tissue evidencing frequent 
recurrences; and whether there is 
evidence of persistent bleeding with 
secondary anemia, or with fissures.  A 
complete rationale for all opinions 
should be provided.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for low back 
disability and an increased rating for 
hemorrhoids.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

4.  In addition, the RO should furnish 
the veteran a statement of the case 
regarding the issue of entitlement to 
service connection for PTSD.  The RO 
should also inform the veteran of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2007).  If, 
and only if, the veteran perfects his 
appeal by timely submitting a substantive 
appeal, should this issue be returned to 
the Board for further appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


